Appeal by the defendant, by permission, from an order of the County Court, Nassau County (Jonas, J.), entered January 21, 1993, which denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court, rendered March 5, 1992.
Ordered that the order is affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel on the appeal from the order is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Balletta and Joy, JJ., concur.